Order entered January 29, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01173-CV

                                   BRAUM'S, INC., Appellant

                                                 V.

                                  IRMA AGUILAR, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-06458

                                            ORDER
       Before the Court is the parties’ January 27, 2020 joint motion for abatement or,

alternatively, extension of time to file appellee’s brief. The parties explain they are engaged in

settlement negotiations and request a thirty-day period to complete their negotiations and finalize

any settlement agreement they reach.

       We GRANT the motion to the extent we ORDER a motion to dismiss the appeal, a

status report, or appellee’s responsive brief be filed no later than March 2, 2020.

                                                       /s/    BILL WHITEHILL
                                                              JUSTICE